Exhibit 10.4
RELIANCE STANDARD LIFE INSURANCE COMPANY
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated Effective January 1, 2009



 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Section   Title   Page No. ARTICLE 1  
NAME
  1    
 
    ARTICLE 2  
PURPOSE
  1    
 
    ARTICLE 3  
DEFINITIONS
  1    
 
    ARTICLE 4  
OPERATION AND ADMINISTRATION OF THE PLAN
  4    
 
    ARTICLE 5  
ELIGIBILITY FOR PARTICIPATION
  5    
 
    ARTICLE 6  
RETIREMENT BENEFITS
  5    
 
    ARTICLE 7  
DEATH BENEFITS
  6    
 
    ARTICLE 8  
VESTING
  6    
 
    ARTICLE 9  
FUNDING
  7    
 
    ARTICLE 10  
REGULATIONS GOVERNING DISTRIBUTION OF BENEFITS
  7    
 
    ARTICLE 11  
AMENDMENT AND TERMINATION
  9    
 
    ARTICLE 12  
GENERAL PROVISIONS
  9

 i

 



--------------------------------------------------------------------------------



 



RELIANCE STANDARD LIFE INSURANCE COMPANY
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
Article 1
Name
The nonqualified plan set forth herein shall be known as the Reliance Standard
Life Insurance Company Supplemental Executive Retirement Plan.
Article 2
Purpose
The Company recognizes that the Internal Revenue Service limitations on
compensation that may be taken into account for purposes of determining
retirement benefits under a retirement plan qualified under Section 401(a) of
the Code may prevent some key employees from realizing sufficient benefits from
qualified retirement plans. The purpose of the Supplemental Executive Retirement
Plan is to acknowledge and reward certain key employees of the Company for their
efforts on behalf of the Company by providing additional postemployment income
to such key employees in order to facilitate their attaining adequate levels of
retirement income. The Plan was originally effective January 1, 1994, and is
hereby amended and restated effective January 1, 2009.
The Plan is intended to constitute a nonqualified deferred retirement plan
which, in accordance with Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA is
“unfunded and maintained by an employer primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees.”
Article 3
Definitions
For purposes of the Plan, the following words and phrases shall have the
following meanings unless a different meaning is plainly required by the
context. Wherever used, the masculine pronoun shall include the feminine pronoun
and the feminine pronoun shall include the masculine and the singular shall
include the plural and the plural shall include the singular.
     3.1 “Actuarial Equivalent” shall mean a benefit of equivalent value
determined in accordance with the 1984 Unisex Pension Mortality Table with a
three-year setback in age for Participants and no set-back for beneficiaries,
and an interest rate of 7 1/2%.
     3.2 “Affiliated Company” shall mean any entity with whom the Company would
be considered a single employer under Code Section 414(b) or 414(c) provided
that in applying Code Section 1563(a)(1), (2) and (3) for purposes of
determining a controlled group of corporations under Code Section 414(b), the
language “at least 50 percent” is used instead of “at

1



--------------------------------------------------------------------------------



 



least 80 percent” each place it appears in Code Section 1563(a)(1), (2) and (3),
and in applying Regulation 1.414(c)-2 for purposes of determining trades or
businesses (whether or not incorporated) that are under common control for
purposes of Code Section 414(c), “at least 50 percent” is used instead of “at
least 80 percent” each place it appears in Regulation 1.414(c)-2.
     3.3 “Anniversary Date” shall mean each January 1 after the Effective Date.
     3.4 “Beneficiary” shall mean the person or persons designated in accordance
with the Qualified Pension Plan to receive any benefits under the Qualified
Pension Plan in the event of a Participant’s death.
     3.5 “Benefit” shall mean the benefit to which a Participant or Beneficiary
is entitled in accordance with Article 6.
     3.6 “Board of Directors” shall mean members of the Board of Directors of
the Company.
     3.7 “Code” shall mean the Internal Revenue Code of 1986, as amended.
     3.8 “Committee” shall mean the person or persons appointed by the Board of
Directors of the Company to administer the Plan.
     3.9 “Company” shall mean Reliance Standard Life Insurance Company.
     3.10 “Compensation” means the sum of (a) and (b):
               (a) The entire amount of all salaries, wages, overtime pay,
commissions, bonuses and similar payments for services rendered to the Company
as reported on Form W-2, or on any similar form which may be adopted for federal
income tax purposes for the calendar year ending on or within the Company’s
fiscal year, plus the dollar value of any bonus paid in the form of options in
lieu of cash, but excluding any severance pay, tuition, auto expense, or moving
expense reimbursements or allowances, and further excluding any imputed taxable
income resulting from Company-provided group life insurance coverage which is
included as taxable income on Form W-2 and any amounts contributed by the
Company under this Plan or under any other employee benefit plan of the Company.
               (b) Amounts subject to salary reduction under the plans
maintained by the Company pursuant to Code Sections 125 and 401(k) and amounts
subject to reduction under the Reliance Standard Life Insurance Company
Nonqualified Deferred Compensation Plan.
     Such pay shall be limited by the Theoretical Compensation Limit.
     3.11 “Deferred Retirement Date” shall mean the first day of any month
coincident with or next following the date the Participant terminates his
employment with the Company subsequent to his Normal Retirement Date.
     3.12 “Early Retirement Date” shall mean the first day of any month
coincident with or next following the date on which a Participant attains age
55, provided he has completed 10 Years of Service as of such date.
     3.13 “Effective Date” shall mean January 1, 2009.
     3.14 “Employee” shall mean a person who is employed by the Company and
falls under the usual common law rules applicable in determining the
employer-employee relationship.

2



--------------------------------------------------------------------------------



 



     3.15 “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.
     3.16 “Key Employee” shall mean an Employee who earns Compensation in excess
of the limitation of Section 401(a)(17) of the Code.
     3.17 “Normal Retirement Age” shall mean the Participant’s 65th birthday.
     3.18 “Normal Retirement Date” shall mean the first day of the month
coincident with or next following the date the Participant attains his Normal
Retirement Age.
     3.19 “Participant” shall mean any Key Employee who is participating in the
Plan in accordance with the provisions set forth herein.
     3.20 “Participating Employer” shall mean
               (a) the Company, Delphi Capital Management, Inc., First Reliance
Standard Life Insurance Company, and any Affiliated Company which shall adopt
the Plan for their Employees with the approval of the Board of Directors of the
Company; and
               (b) any successor to the business entity described in Subsection
(a) as a result of a statutory merger, purchase of assets or any other form of
reorganization of the business of the business entity described in Subsection
(a).
     3.21 “Plan” shall mean the Reliance Standard Life Insurance Company
Supplemental Executive Retirement Plan as it may be amended from time to time.
     3.22 “Plan Year” shall mean a period of 12 consecutive months beginning on
the Effective Date and each Anniversary Date thereafter.
     3.23 “Qualified Pension Plan” shall mean the Reliance Standard Life
Insurance Company Pension Plan as it may be amended from time to time.
     3.24 “Qualified Pension Retirement Benefit” shall mean the normal form of
retirement income to which a Participant is entitled under the Qualified Pension
Plan at the time such retirement income is payable.
     3.25 “Spouse” means the husband or wife of the Participant.
     3.26 “Theoretical Compensation Limit (TCL)” shall mean, for calendar years
prior to 1994, the compensation limit under Code Section 401(a)(17). For any
calendar year after 1994, the TCL shall be the TCL from the previous year
increased by a cost-of-living adjustment (COLA). The COLA applied to the
previous TCL shall be the same as the COLA applied to the compensation limit
from the previous year under Code Section 401(a)(17). For 1994, the TCL shall be
determined by applying the 1994 COLA under Code Section 415(d) to the 1993
compensation limit of $235,840.

3



--------------------------------------------------------------------------------



 



Article 4
Operation and Administration of the Plan
     4.1 Organization of the Committee
               (a) The Board of Directors of the Company shall appoint the
members of a Committee to administer the Plan. Upon acceptance of such
appointment, each member of the Committee shall serve at the pleasure of the
Board of Directors. Any member may resign by delivering his written resignation
to the Board of Directors and to the Committee. Vacancies in the Committee
arising from resignation, death, or removal shall be filled by the Board of
Directors.
               (b) The Committee shall act by a majority of its members unless
unanimous consent is required by the Plan or by unanimous approval of its
members if there are two or less members in office at the time. In the event of
a Committee deadlock, the Committee shall determine the method for resolving
such deadlock. No Committee member shall act upon any question pertaining solely
to himself, and the other member or members shall make any determination
required by the Plan in respect to such member.
               (c) The Committee may, by unanimous consent, delegate specific
authority and responsibilities to one or more of its members. The member or
members so designated shall use reasonable care and act in a fiduciary capacity.
     4.2 Authority and Responsibility. The Committee shall have full authority
and responsibility to formally adopt the final version of the Plan and any
amendments thereto which have been prepared in accordance with specifications
previously approved by the Board of Directors and to interpret and construe the
Plan and determine all questions of the status and rights of the Participants
and the amounts of their contributions. Its interpretation, construction or
determination, as the case may be, shall be final and conclusive on both the
Company and the Participants and their respective successors, assigns, personal
representatives and Beneficiaries. Such authority and responsibility shall
include, but shall not be limited to, the following:
               (a) appointment of qualified accountants, consultants,
administrators, counsel, appraisers, or other persons it deems necessary or
advisable, who shall serve the Committee as advisors only and shall not exercise
any discretionary authority, responsibility or control with respect to the
management or administration of the Plan;
               (b) determination of all Benefits, and resolution of all
questions arising from the administration, interpretation and application of the
Plan;
               (c) adoption of forms and regulations for the administration of
the Plan;
               (d) remedy of all inequity resulting from incorrect information
received or communicated, or of administrative error; and
               (e) settlement or compromise of any claims or debts arising from
the operation of the Plan and the commencement of any legal actions or
administrative proceeding.

4



--------------------------------------------------------------------------------



 



     4.3 Records and Reports. The Committee shall keep a record of its
proceedings and acts and shall keep books of account, records and other data
necessary for the proper administration of the Plan.
     4.4 Required Information. The Company, Participants or Beneficiaries
entitled to Benefits shall furnish forms and any information or evidence as
reasonably requested by the Committee for the proper administration of the Plan.
Failure on the part of any Participant or Beneficiary to comply with such
request within a reasonable period of time shall be sufficient grounds for delay
in the payment of Benefits until the information or evidence requested is
received.
     4.5 Payment of Expenses of Plan. The expenses of the Committee in
connection with the administration of the Plan shall be the responsibility of
the Company.
     4.6 Indemnification. The Company shall indemnify and hold the members of
the Committee harmless against liability incurred in the administration of the
Plan, except for the gross negligence or willful misconduct of any member.
Article 5
Eligibility for Participation
     5.1 Each Key Employee who is a Participant in the Plan as of the Effective
Date shall continue to be a Participant in the Plan as of the Effective Date.
The eligibility under the Plan of an Employee who terminated employment prior to
the Effective Date shall be as determined under the terms of the Plan as in
effect during his or her employment.
     5.2 Each other Key Employee who is not eligible to participate in the
Delphi Capital Management, Inc. Pension Plan for Robert Rosenkranz will be
eligible to participate in the Plan as of the Anniversary Date following the
attainment of his status as a Key Employee.
     5.3 The Committee shall, through the adoption of a set of rules and
regulations, provide for methods used in advising a Key Employee of his
eligibility in the Plan.
Article 6
Retirement Benefits
     6.1 Normal or Deferred Retirement. The benefit of a Participant who retires
on or after his Normal Retirement Age shall be a monthly lifetime income,
commencing on the first day of the month coincident with or next following such
Participant’s date of retirement, in an amount equal to the amount set forth in
Subsection (a) below, reduced by the amount set forth in Subsection (b) below:
               (a) the amount of the Participant’s benefit, payable in the form
of a straight life annuity, that would be provided under the Qualified Pension
Plan if the definition of Final Average Earnings under the Qualified Pension
Plan recognized Compensation, as defined under this Plan.
               (b) the Participant’s Qualified Pension Retirement Benefit.
     6.2 Early Retirement. A Participant who retires on his Early Retirement
Date or on any date thereafter prior to his Normal Retirement Date shall be
entitled to a monthly benefit commencing on the first day of the month
coincident with or next following such Participant’s

5



--------------------------------------------------------------------------------



 



date of retirement, in an amount determined in accordance with Section 6.1,
calculated under the terms of the Qualified Pension Plan as of such date of
retirement, reduced by 1/180 for each of the first 60 months, and 1/360 for each
of the next 60 months that benefits commence prior to his Normal Retirement
Date.
     6.3 Termination Prior to Early Retirement. A Participant who terminates
employment prior to his Early Retirement Date but who has earned the right to a
vested benefit under the Qualified Pension Plan shall be entitled to a monthly
benefit commencing on the first day of the month coincident with or next
following the Participant’s Early or Normal Retirement Date, in an amount
determined in accordance with Sections 6.1 and 6.2, calculated under the terms
of the Qualified Pension Plan as of such date of termination.
Article 7
Death Benefits
     7.1 Death Prior to Retirement. No death benefits shall be payable under
this Plan except as provided by this Article 7.
     7.2 Spouse’s Benefit. If a Participant with a vested accrued benefit dies
before payment of his benefit has commenced, his Spouse shall be entitled to
receive monthly payments as hereafter provided. In each case, the benefit amount
shall be derived from the formula under Section 6.1 at date of death, reduced as
appropriate to reflect early commencement in the manner provided in Section 6.2,
and converted to a joint and 50% survivor annuity.
               (a) Death after age 55: Payments to the surviving Spouse shall be
50% of the amount the Participant would have received under the Qualified Joint
and Survivor Annuity had he elected a joint and 50% survivor annuity with his
Spouse as survivor annuitant and had retired on the day before his death and
elected to have benefits commence immediately.
               (b) Death before age 55: Payments to the surviving Spouse shall
be determined as if the Participant had (i) separated from service on the date
of his death, (ii) survived to age 55, (iii) retired with an immediate joint and
50% survivor annuity at age 55, and (iv) died on the day after the day on which
he would have attained his 55th birthday.
               (c) The benefits payable pursuant to this Section 7.2 shall cease
with the payment for the month in which the Participant’s Spouse dies.
     7.3 Post-Retirement Death Benefit. If a Participant dies after payment of
benefits begins, a death benefit shall be payable only if the method of payment
he selected expressly provides for a survivor or other benefit payable upon his
death.
Article 8
Vesting
     8.1 Upon Early, Normal, or Deferred Retirement. A Participant who retires
on or after his Early, Normal, or Deferred Retirement Date shall be entitled to
receive his Benefit as of such date.
     8.2 Upon Other Termination of Employment. A Participant whose employment is
terminated prior to his Early or Normal Retirement Date or death and before he
has earned a vested benefit under the Qualified Pension Plan shall not be
entitled to any benefits under this

6



--------------------------------------------------------------------------------



 



Plan. A Participant whose employment is terminated prior to his Early or Normal
Retirement Date but who has earned the right to a vested benefit under the
Qualified Pension Plan shall be entitled to receive his Benefit as of his Early
or Normal Retirement Date.
Article 9
Funding
     9.1 All Benefits under the Plan are intended to be in the form of an
unfunded obligation of the Company.
     9.2 Nothing contained herein shall create an obligation on the part of the
Company to set aside or earmark any monies or other assets specifically for
payments under the Plan. At no time shall a Participant or the Participant’s
Beneficiary have any right, title or interest in or to any specific fund or
assets of the Company. As to any claim for Benefits under the Plan, the
Participant or the Participant’s Beneficiary shall be a creditor of the Company
in the same manner as any other creditor having a general claim for unpaid
compensation.
     9.3 Subject to Sections 9.1 and 9.2, the Board of Directors shall establish
a trust (known as a “rabbi trust”) for the purpose of accumulating funds to
satisfy the obligations incurred by the Company under the Plan.
Article 10
Regulations Governing Distribution of Benefits
     10.1 Form of Distributions. A Participant’s vested Benefit in this Plan
shall be paid at the time set forth in Article 6. Such distribution will be made
in the form of a single life annuity, unless prior to commencement of the
annuity, the Participant elects to change the form of annuity to one of the
following:
          (a) Joint and Survivor Annuity: Reduced monthly payments for the life
of the Participant with 50% or 100% of such reduced amount continued to his
Beneficiary for life; or
          (b) Life Annuity with 120 Month Term Certain Feature: Reduced monthly
payments for life with the provision that if the Participant dies before
120 monthly installments of such benefit are paid to him, monthly installments
shall continue to the Participant’s Beneficiary until the total number of such
monthly installments paid to both the Participant and his Beneficiary shall
equal 120.
     The amount of retirement income payable to a Participant under any form
other than a single life annuity shall be the Actuarial Equivalent of his
Benefit under the Plan paid in the form of a single life annuity.
     Notwithstanding any provision of this Plan to the contrary, no Benefit
shall be paid to any Participant who is a “specified employee” (as defined in
Code Section 409A(2)(B)(i)) of the Company or any of its Affiliated Companies
before the first day of the seventh month after the date the Participant ceases
to be an Employee of the Company or any of its Affiliated Companies, and in that
case all amounts otherwise payable on or before the first day of such seventh
month shall be paid on that date in a lump sum, without interest. If a
Participant dies

7



--------------------------------------------------------------------------------



 



during the period his Benefit is delayed pursuant to the preceding sentence, any
delayed amount shall be paid on that date to the Participant’s Beneficiary in a
lump sum, without interest.
     10.2 Claims Procedure for Benefits
               (a) In the event that a benefit hereunder is wholly or partially
denied to any Participant or Beneficiary (hereinafter “Claimant”), the following
procedures shall be applicable:
                    (i) The Committee shall give written notice of the denial of
benefit to the Claimant, setting forth (A) the specific reason for the denial,
(B) specific reference to pertinent Plan provisions on which the denial is
based, (C) a description of any additional material or information necessary for
the Claimant to perfect the claim and an explanation of why such material or
information is necessary, and (D) the procedure by which the Claimant may appeal
the denial of his claim (including the time limits applicable to such procedures
and a statement of the Claimant’s rights to bring a civil action under section
502(a) of ERISA, following an adverse benefit determination on review).
                    (ii) Any Claimant shall have the right to request a review
of the Committee’s determination. Such request for review must be made in
writing and must be filed with the Committee within 60 days of the sending of
the Committee’s notice of denial. In connection with any such review, the
Claimant or his duly authorized representative shall be provided, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant to the claim for benefits and shall have the
opportunity to submit issues and comments in writing to the Committee. Within
60 days after receipt of the written appeal (unless an extension of time is
agreed to by the parties, but in no event more than 120 days after such
receipt), the Committee shall notify the Claimant of this final decision. Such
final decision shall be in writing and shall include (A) the reasons for the
decision, (B) specific references to the pertinent Plan provisions on which the
decision is based, (C) a description of the Claimant’s right to, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant to the claim for benefits; (D) a description of
any voluntary appeals procedure offered by the Plan, and (E) a statement of the
Claimant’s right to bring a civil action under section 502(a) of ERISA.
     10.3 Substitute Payee. If a Participant or Beneficiary entitled to receive
any Benefits hereunder is in his minority, or is, in the judgment of the
Committee, legally, physically, or mentally incapable of personally receiving
and receipting any distribution, the Committee may make distributions to a
legally appointed guardian or to such other person or institution as, in the
judgment of the Committee, is then maintaining or has custody of the Participant
or Beneficiary.
     10.4 Satisfaction of Liability. After all Benefits have been distributed in
full to a Participant or to his Beneficiary, all liability to such Participant
or to his Beneficiary shall cease.
     10.5 Nonassignability. No Benefit under the Plan shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any such action shall be void for all purposes of the
Plan. No Benefit shall in any manner be subject to the debts, contracts,
liabilities, engagements or torts of any person, nor shall it be subject to
attachments or other legal process for or against any person, except to such
extent as may be required by law.

8



--------------------------------------------------------------------------------



 



Article 11
Amendment and Termination
     11.1 Amendment and Termination. The Employer shall have the right at any
time to unilaterally amend, modify or terminate the Plan, subject to the
limitations of this Section. Any amendment or modification to the Plan shall be
adopted by formal action of the Company’s board of directors (except as provided
in the following sentence) and executed by an officer authorized to act on
behalf of the Company. Notwithstanding the preceding sentence, any such
amendment that is for the purpose of curing any ambiguity, correcting or
supplementing any provision in the Plan, or making a change that is necessary or
appropriate for purposes of compliance with any federal or applicable state law,
rule, regulation or any opinion, directive or order of any federal or relevant
state governmental authority may be adopted by formal action of the Company’s
Pension and Retirement Savings Committee, or any successor to such committee
performing similar functions.
     11.2 Participant’s Rights. Notwithstanding the foregoing Subsection 11.1,
if the Company amends, modifies or terminates the Plan, any benefits accrued by
the Participant under the Plan before the effective date of the applicable
amendment, modification or termination may not be reduced by such amendment,
modification or termination.
Article 12
General Provisions
     12.1 Limitation of Rights. Neither the establishment of the Plan nor any
modification thereof, nor the creation of an account, nor the payment of any
Benefits shall be construed as giving any Participant, Beneficiary, or any other
person whomsoever, any legal or equitable right against the Company or the
Committee unless such right shall be specifically provided for in the Plan or
conferred by affirmative action of the Committee in accordance with the terms
and provisions of the Plan; or as giving any Participant the right to be
retained in the service of the Company, and all Participants and other employees
shall remain subject to discharge to the same extent as if the Plan had never
been adopted.
     12.2 Construction of Agreement. The Plan shall be construed according to
the laws of the Commonwealth of Pennsylvania, and all provisions hereof shall be
administered according to, and its validity shall be determined under, the laws
of Pennsylvania except where preempted by federal law.
     12.3 Severability. Should any provision of the Plan or any regulations
adopted thereunder be deemed or held to be unlawful or invalid for any reason,
such fact shall not adversely affect the other provisions or regulations unless
such invalidity shall render impossible or impractical the functioning of the
Plan and, in such case, the appropriate parties shall immediately adopt a new
provision or regulation to take the place of the one held illegal or invalid.
     12.4 Titles and Headings. The titles and headings of the Articles in this
instrument are for convenience of reference only and, in the event of any
conflict, the text rather than such titles or headings shall control.

9



--------------------------------------------------------------------------------



 



     12.5 Binding Upon Successors. The liabilities under the Plan shall be
binding upon any successor or assign of the Company and any purchaser of the
Company or substantially all of the assets of the Company.
     12.6 Compliance with Law. The Plan is intended to comply with the
applicable requirements of Code Section 409A and its corresponding regulations
and related guidance, and shall be administered in accordance with Code
Section 409A. Notwithstanding any provision of the Plan to the contrary,
distributions from the Plan may only be made in a manner and upon an event
permitted by Code Section 409A, and all payments to be made upon a termination
of employment under this Plan may only be made upon a “separation from service”
within the meaning of such term under Code Section 409A. To the extent that any
provision of the Plan would cause a conflict with the requirements of Code
Section 409A, or would cause the administration of the Plan to fail to satisfy
the requirements of Code Section 409A, such provision shall be deemed null and
void to the extent permitted by applicable law. In no event may a Participant,
directly or indirectly, designate the calendar year of payment.

10



--------------------------------------------------------------------------------



 



     TO RECORD the adoption of the Plan as amended and restated herein, the
Company has caused its authorized officer to affix its corporate name and seal
hereto this 14th day of August, 2008.

             
 
      RELIANCE STANDARD LIFE
INSURANCE COMPANY    
 
           
Attest:
           
 
           
     /S/ CHARLES T. DENARO
 
Secretary
           /S/ LAWRENCE E. DAURELLE
 
Authorized Officer   (Seal) 
 
           
PARTICIPATING EMPLOYERS:
           
 
           
DELPHI CAPITAL MANAGEMENT, INC.
           
 
           
     /S/ CHAD W. COULTER
 
Authorized Officer
           
 
            FIRST RELIANCE STANDARD LIFE INSURANCE COMPANY        
 
           
     /S/ THOMAS W. BURGHART
 
Authorized Officer
           

11